IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: ASSIGNMENT OF JUDGES OF           : No. 333 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF             : Classification Docket
THE FIRST JUDICIAL DISTRICT OF           :
PENNSYLVANIA                             :
                                         :
                                       ORDER

PER CURIAM:
              AND NOW, this 2nd day of February, 2016, upon consideration of the

Petitions of Sheila Woods-Skipper, President Judge of the Court of Common Pleas of

the First Judicial District of Pennsylvania, for the assignment of Judges to division(s) of

the court, it is hereby ORDERED that the Petitions are granted and the following

assignments are approved:


              Family Division

              The Honorable Daine A. Grey, Jr.
              The Honorable Christopher Mallios
              The Honorable Ourania Papademetriou
              The Honorable Lyris F. Younge
              The Honorable Michael Fanning

              Trial Division

              The Honorable Tracy Brandeis-Roman
              The Honorable Scott DiClaudio
              The Honorable Mia R. Perez
              The Honorable Kai N. Scott
              The Honorable Stephanie M. Sawyer
              The Honorable Abbe F. Fletman
              The Honorable Kenneth J. Powell, Jr.

Mr. Justice Eakin did not participate in the consideration or decision of this matter.